                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:                                                          Chapter 11

    BOY SCOUTS OF AMERICA AND                                       Bankruptcy Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                    Jointly Administered
                                      Debtors.

    FUTURE CLAIMANTS’ REPRESENTATIVE,
    et al.,

                                      Petitioner,
                                                                    Case No. 21-cv-00392 (RGA)
                             v.

    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC,

                                      Respondents.


                        MOTION AND ORDER FOR ADMISSION PRO HAC VICE

              Pursuant to Local Rule 83.5 and the attached certification, counsel moves the
admission pro hac vice of John W. Lucas of Pachulski Stang Ziehl & Jones LLP to represent the
Official Committee of Tort Claimants in the above-captioned action.

Dated: April 16, 2021                         /s/ James E. O’Neill
                                              James E. O’Neill (Bar No. 4042)
                                              Pachulski Stang Ziehl & Jones LLP
                                              919 N. Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, DE 19899-8705 (Courier 19801)
                                              Telephone: (302) 652-4100
                                              Facsimile: (302) 652-4400
                                              Email: joneill@pszjlaw.com




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


DOCS_DE:233686.1 85353/002
                               ORDER GRANTING MOTION

                 IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is
granted.

Dated: April __, 2021
                                     Honorable Richard G. Andrews
                                     United States District Judge


           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

                 Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this
Court, am admitted, practicing and in good standing as a member of the Bar of the States of
California and New York and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction
of this Court for any alleged misconduct which occurs in the preparation or course of this action.
I also certify that I am generally familiar with this Court’s Local Rules and with Standing Order
for District Court Fund effective 9/1/16. I further certify that the annual fee of $25.00 has been
paid to the Clerk of Court for District Court.

Dated: April 16, 2021                /s/ John W. Lucas
                                     John W. Lucas (CA Bar No. 271038)
                                     Pachulski Stang Ziehl & Jones LLP
                                     10100 Santa Monica Boulevard, 13th Floor
                                     Los Angeles, CA 90067
                                     Telephone: (310) 277-6910
                                     Facsimile: (310) 201-0760
                                     Email: jlucas@pszjlaw.com




DOCS_DE:233686.1 85353/002                      2
